Citation Nr: 1734195	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee disability.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a bilateral knee disability and/or a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and TH, his friend.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1972 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at a May 2016 videoconference hearing.  A copy of the transcript is of record.

This case has been before the Board previously, in September 2015 and August 2016.  On both occasions, it was remanded for further development.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.



The issues of entitlement to service connection for a back disability and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence of record demonstrates that the Veteran's right knee disability is etiologically related to active service.

2. The most probative evidence of record demonstrates that the Veteran's left knee disability is etiologically related to active service.

3. The most probative evidence of record demonstrates that the Veteran's right hip disability is etiologically related to active service.

4. The preponderance of the evidence demonstrates that the Veteran's hypertension is not etiologically related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability are met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).  

2. The criteria for service connection for a left knee disability are met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

3. The criteria for service connection for a right hip disability are met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

4. The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations for his knees, right hip, and for hypertension, in September 2016.  The Board finds the examinations adequate for rating purposes, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  




Service connection

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Right and left knee disabilities

The Veteran contends that he initially injured his knees in an in-service accident when a parachute he was using failed to open, and that he has experienced bilateral knee symptoms including pain since that time.  

The record reflects a current disability, the Veteran carrying a diagnosis of osteoarthritis of the bilateral knees.  The record also confirms the Veteran's account with respect to the in-service accident, service treatment records from October 1972 revealing a "traumatic knee injury" suffered in a failed jump.  Treatment notes from that period reflect ongoing complaints of pain and stiffness in both knees.  Service records from June 1973 show the Veteran's knee pain continued.

Post-service records also show continuing knee symptoms.  May 1989 VA treatment records show complaints of bilateral knee pain.  July 2005 VA records show a diagnosis of "bilateral knee pain...secondary to [osteoarthritis]."  February 2008 VA records show the Veteran was noted to be wearing knee braces bilaterally.  

The Veteran has been consistent during the appeal period in attributing his knee-related symptoms to the in-service accident when discussing them with providers.  Further, the record contains a competent and credible lay statement from SO, indicating the Veteran has been in "constant pain" since his in-service accident, adding that SO saw the Veteran in the wake of his in-service accident using crutches and complaining of bilateral knee pain.  

The Board acknowledges the record is bare of a positive nexus opinion furnished by a treating or examining provider.  The Veteran did receive a VA knee examination in September 2016, pursuant to which the examiner stated the record contained "no documentation of treatment...until 2006," which statement is factually inaccurate.  Moreover, the examiner's conclusory statement that the Veteran's knee disability is more likely age related does not account adequately for the evidence of continuing symptoms after the Veteran's traumatic in-service injury, nor for his consistent and credible complaints of ongoing knee pain since that time.  Accordingly, this opinion is afforded little probative weight.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board gives more weight to the Veteran's consistent, competent, and credible statements with respect to his knee-related symptoms since his documented traumatic in-service injury.  In view of the totality of the evidence, including the Veteran's documented in-service knee injuries, current findings of disability, and credible assertions of continuity of symptomatology, the Board finds that the Veteran's bilateral knee disability is causally related to his active service.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Right hip disability

The Veteran has also contended that he has suffered right hip pain since the above-described in-service accident.  He carries a current diagnosis of osteoarthritis of the right hip, confirmed in numerous VA treatment records during and before the appeal period.  

The record also confirms the Veteran complained of right hip pain in service, April 1973 service treatment records showing complaints of hip pain that the Veteran attributed to his parachuting accident.

Again, the Board finds the Veteran's contentions with respect to continuity of symptomatology to be competent and credible.  For the past several decades, he has consistently noted his hip pain began in the immediate wake of his traumatic in-service injury, and has continued, essentially unabated since that time.  

The opinion of the September 2016 VA examiner with respect to the Veteran's right hip is given little weight.  The examiner opined the Veteran's hip condition was merely age-related, but in so opining, he noted the Veteran had suffered "no major injuries in service," a statement plainly contradicted by the evidence of record.  Greater probative weight is afforded to the Veteran's competent and credible lay statements, and as such, and in view of the totality of the evidence, the Board finds that the Veteran's right hip disability is causally related to his active service.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

The Veteran carries a current diagnosis of hypertension.  However, this diagnosis is altogether absent from the Veteran's service treatment records, and, moreover, there is no significant evidence of record that the Veteran had high blood pressure in service.  His March 1974 separation examination is silent for any active diagnoses, and the initial hypertension diagnosis in the record appears many years after separation.  At the separation examination, the Veteran's blood pressure was measured at 120 mmHg/70mmHg, which values fall below the threshold levels to sustain a diagnosis of hypertension.   Moreover, the Veteran proclaimed himself to be "in good health" during the separation examination.  

The Veteran received a September 2016 VA examination to explore the etiology of his hypertension, and in rendering her negative nexus opinion, the examiner correctly noted the absence of any diagnosis or treatment of hypertension while the Veteran was in service.  

The Board therefore finds that the Veteran's hypertension did not manifest in service or for many years thereafter.  Consequently, the criteria for presumptive service connection under 38 C.F.R. § 3.309(a) have not been met.  Accordingly, the provisions of 38 C.F.R. § 3.303(b) concerning chronicity or continuity of symptomatology are not for application.  There is also no evidence of any direct relationship between hypertension and service.

While the Board notes that lay assertions may serve to support a claim for service connection, and that the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current diagnosis of hypertension to service.  See Jandreau v. Nicholson, 492 F.3d 1372.  This particular inquiry is within the purview of trained medical professionals because it involves a complex medical issue not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on the question of whether his current hypertension is related to service.  See Jandreau, 492 F.3d at 1376.

Based on the foregoing, the Board finds that the most probative evidence establishes that there is no relationship between the Veteran's hypertension and service.  Therefore, the benefit of the doubt doctrine is not for application.  See U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Unfortunately, a remand is necessary to obtain adequate VA examinations with respect to the questions of secondary service connection for the Veteran's acquired psychiatric disorder, and his low back disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record reveals a current diagnosis of multilevel degenerative spondylosis, furnished by a VA provider in April 2010.  The Veteran has related that his back pain is related to his bilateral knee and hip pain, noting that he exacerbated his back pain in early 2010 after bending over.  As discussed above, the Veteran's service personnel and treatment records confirm his in-service injury to his knees and hip, and, as ordered above, he is service connected therefor.  A September 2016 VA examiner opined that the Veteran's "spine [disability] is age related, ...[with] no major injuries in service."  This assertion is factually inaccurate and maligns the entire opinion.  As such, a new VA examination and medical opinion with respect to the Veteran's theory of entitlement to secondary service connection for his low back disability is required.

Regarding his service connection claim for a psychiatric condition, the record reflects a current diagnosis of major depressive disorder.  Moreover, the Veteran has testified that he believes his psychiatric symptoms are due to his physical limitations brought on by his service-connected disabilities.  These complaints are seen elsewhere in the record as well; for instance, in treatment notes from his November 1981 psychiatric hospitalization, when he complained repeatedly of back pain.  Or in his July 1975 VA treatment records, showing the Veteran sought treatment for opioid dependence and cited low back pain among those factors exacerbating his psychiatric symptoms.  However, the record is bare of any treating or examining provider's opinion explaining the etiological relationship between the Veteran's physical and mental symptoms.  The Board finds inadequate the opinion of the September 2016 VA psychiatric examiner, whose conclusory statement that there is "no objective evidence to suggest that [the Veteran's] major depressive disorder...was caused by military service" does not satisfactorily address the above-described evidence.  Hence, an adequate VA psychiatric examination is necessary to establish the etiological link, if any, between the Veteran's service-connected orthopedic disabilities and his psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back or psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding relevant VA medical records.

2. After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to address the etiology of any current low back disorder.

The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current low back disorders.  Then, for each diagnosis, the examiner must opine as to the following questions:

a. whether it is at least as likely as not (50 percent probability or greater) that the back disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

b. whether it is at least as likely as not (a 50 percent or greater probability) that the back disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by any of the Veteran's service-connected disabilities, to include osteoarthritis of the bilateral knees, or osteoarthritis of the right hip.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected back disorder, based on medical considerations.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  Then, for each diagnosis, the examiner must opine as to the following questions:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by any of the Veteran's service-connected disabilities, to include osteoarthritis of the bilateral knees, or osteoarthritis of the right hip.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psychiatric disorder, based on medical considerations.

4. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


